UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event recorded): March 22, 2011 (June 10, 2010) WEBTRADEX INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-127389 Applied For (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 47 Avenue Road, Suite 200, Toronto, ON, M5R 2G3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 929 - 1806 2101 Vista Parkway, Suite 292, West Palm Beach, FL 33411 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER EVENTS ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BY-LAWS; CHANGE IN FISCAL YEAR On March 22, 2011, the Company changed the address of its executive office to 47 Avenue Road, Suite 200, Toronto, Ontario, Canada, M5R 2G3. Tel: 416-860-0211 Fax: 416-929-6612. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 22, 2011 WEBTRADEX INTERNATIONAL CORPORATION By: /S/ Sean William Chief Executive Officer
